People v Dissottle (2018 NY Slip Op 04792)





People v Dissottle


2018 NY Slip Op 04792


Decided on June 28, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 28, 2018

[*1]THE PEOPLE OF THE STATE OF NEW YORK, 
vGERALD L. DISSOTTLE JR., Appellant.

Calendar Date: May 8, 2018

Before: Devine, J.P., Mulvey, Aarons, Rumsey and Pritzker, JJ.


Lisa A. Burgess, Indian Lake, for appellant.
Kristy L. Sprague, District Attorney, Elizabethtown (James E. Martineau Jr. of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Essex County (Meyer, J.), rendered March 5, 2015, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the fifth degree, criminal possession of a controlled substance in the seventh degree and false personation.
Defendant waived indictment and agreed to be prosecuted by a superior court information charging him with criminal possession of a controlled substance in the fifth degree, criminal possession of a controlled substance in the seventh degree and false personation. He pleaded guilty to these crimes and waived his right to appeal. In accordance with the terms of the plea agreement, defendant was sentenced as a second felony drug offender convicted of a prior violent felony to four years in prison and two years of postrelease supervision on his conviction of criminal possession of a controlled substance in the fifth degree. In addition, he was sentenced to one year in jail on his conviction of criminal possession of a controlled substance in the seventh degree and three months in jail on his conviction of false personation, all sentences to run concurrently. He now appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for [*2]leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
Devine, J.P., Mulvey, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.